Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 1 of 8

UNITED STATES DISTRICT COURT
FOR THE
WESTERN DISTRICT OF NEW YORIS

GERTETTA GREEN-PAGE and
KA’SEAN ANTHONY,

Plaintiffs,

Vv, Case No. 1:20-cv-00837
FEDERAL BUREAU OF INVESTIGATION,
DRUG ENFORCEMENT
ADMINISTRATION,

COUNTY OF ERIE,

ERIE COUNTY SHERIFF’S DEPARTMENT,
CITY OF BUFFALO, and

BUFFALO POLICE DEPARTMENT,

Defendants.

Nee Ne ee Nee Ce ee ee ee ee ee” ere” ee” Niner Net Neer! ee”

OPINION AND ORDER GRANTING THE FEDERAL BUREAU OF
INVESTIGATION’S AND THE DRUG ENFORCEMENT ADMINISTRATION’S
MOTION TO SUBSTITUTE AND DISMISS
(Doc, 12)

Plaintiffs Gertetta Green-Page and Ka’Sean Anthony bring this action against
Defendants the Federal Bureau of Investigation (the “FBI”’), the Drug Enforcement
Administration (the “DEA”),! the County of Erie, the Erie County Sheriff’s Department,
the City of Buffalo, and the Buffalo Police Department (collectively, the “Municipal
Defendants”) alleging violations of constitutional law and state tort law arising out of the

execution of a search warrant for Plaintiffs’ residence.

 

‘Tn their opposition brief, Plaintiffs agreed to substitute the United States as a defendant in lieu
of the FBI and the DEA and to dismiss their Third Cause of Action alleging a Fourteenth
Amendment violation against the United States. These requests are GRANTED and the Clerk of

Court is directed to change the caption to reflect the United States of America as the sole federal
defendant.

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 2 of 8

Plaintiffs assert the following claims: unreasonable seizure and deprivation of
liberty under the Fourth, Fifth, and Fourteenth Amendments of the United States
Constitution against all Defendants; violation of Plaintiffs’ civil rights through excessive
use of force against all Defendants; punishment without due process of law in violation of
the Fourteenth Amendment of the United States Constitution against the Municipal
Defendants; and state law claims of battery, false arrest, false imprisonment, intentional
and negligent infliction of emotional distress, and negligent hiring, training, and
supervision against all Defendants.

Pending before the court is the United States’ motion to dismiss for improper
service pursuant to Fed. R. Civ, P. 12(b)(5), lack of subject matter jurisdiction pursuant to
Fed. R. Civ. P. 12(b)(1), and failure to state a claim for which relief can be granted
pursuant to Fed. R. Civ. P. 12(b)(6). On November 9, 2020, Plaintiffs opposed the motion
to dismiss, and on November 13, 2020, the United States filed a reply at which time the
court took the pending motion under advisement.

Plaintiffs are represented by William A. Lorenz, Jr., Esq., and Steven M. Cohen,
Esq, The United States is represented by Assistant United States Attorney Mary K.
Roach. Defendants County of Erie and Erie County Sheriff's Department are represented
by Thomas J. Navarro, Esq. Defendants City of Buffalo and Buffalo Police Department
are represented by Maeve Eileen Huggins, Esq.

I. Allegations in the Complaint.

At approximately 6:00 a.m. on June 19, 2019, Plaintiffs were asleep in their
bedrooms at their home located at 43 Schauf Street, Lower, Buffalo, New York when
they were awakened by the sound of “an unknown number of agents or officers of
Defendants busting through the main door of [their] home with a battering ram.” (Doc, I-
3 at 7, | 20.) Plaintiff Anthony alleges that he saw agents or officers of Defendants
“rushing into his home” wearing “body armor [and] masks and carrying what appeared to
[him] to be assault rifles.” /d. at 7, J§ 21-22. The officers directed Plaintiff Anthony to
put his hands up and directed Plaintiff Green-Page to come out of her bedroom. Plaintiffs

were then told to sit in chairs, and their hands were zip-tied behind their backs. Plaintiff

2

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 3 of 8

Anthony’s hands were allegedly tied “so tight[ly] that his wrists began bleeding,” Jd, at 8,
{ 30.

Plaintiffs allege that they were told that the agents were in possession of a warrant,
but no warrant was shown to them. The officers allegedly “forcibly, violently, and
negligently ransacked Plaintiffs’ home,” which caused damage to it as well as to
Plaintiffs’ personal property. /d. at 7, 428. Plaintiffs were eventually released from the
zip-ties and informed that the search warrant was for a person named “Guy Burt” with
whom Plaintiffs did not associate.

Ii, Procedural Background.

On September 13, 2019, Plaintiffs submitted a Notice of Claim to the DEA. Their
Notice of Claim did not contain a request for a sum certain of damages. On September
27, 2019, the DEA advised Plaintiffs’ counsel of its receipt of the Notice of Claim and
informed counsel that a SF 95 Form containing a sum certain of damages must be
completed. A copy of the SF 95 Form was forwarded to Plaintiffs’ counsel but was not
filled out and returned. On June 18, 2020, Plaintiffs filed their Complaint in New York
State Supreme Court. On July 6, 2020, the United States removed the action to federal
court.

Ill. Conclusions of Law and Analysis.

A. Whether the Complaint Should be Dismissed for Insufficient Service of
Process.

Rule 12(b)(5) provides for dismissal of a complaint if it has not been properly
served. On a Rule 12(b)(5) motion to dismiss, the plaintiff bears the burden of
establishing that service was sufficient. See Burda Media, Inc. v. Viertel, 417 F.3d 292,
298 (2d Cir. 2005) (observing that plaintiffs “carry the burden of pro[of]” where a
defendant “move[s] to dismiss for insufficient service of process under Rule 12(b)(5)”).
“In deciding a Rule 12(b)(5) motion, a [c]ourt must look to Rule 4, which governs the
content, issuance, and service of a summons.” Felton v. Monroe Cmty. Coll, 20201 WL

1132411, at *4 (W.D.N.Y. Mar, 24, 2021) (quoting DeLuca v. AccessIT Grp., Inc., 695 F.

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 4 of 8

Supp. 2d 54, 64 (S.D.N.Y. 2010)).

To serve the United States, a party must “[1] deliver [or mail] a copy of the
summons and of the complaint to the United States attorney for the district where the
action is brought” and “[2] send a copy of each by registered or certified mail to the
Attorney General of the United States[.]” Fed. R. Civ. P. 4()(1). “Ifa defendant is not
served within 90 days after the complaint is filed, the court... must dismiss the action
without prejudice against that defendant or order that service be made within a specified
time. But if the plaintiff shows good cause for the failure, the court must extend the time
for service for an appropriate period.” Fed. R. Civ. P. 4(m).

The United States contends that, according to Plaintiffs’ affidavits of service, a
copy of the summons and complaint was served upon the U.S, Attorney’s Office in the
Western District of New York but Plaintiffs did not serve the U.S. Attorney General.
Plaintiffs do not dispute these contentions but assert that a clerical error was made by the
process server which caused the insufficient service. Plaintiffs ask the court to use its
discretion to grant them a reasonable extension of time in which to perfect service.

Rule 4(m) gives “wide latitude to courts in deciding when to grant extensions on
time to serve, including permitting courts to grant extensions even absent good cause[.]”
Gerena v. Korb, 617 F.3d 197, 201 (2d Cir. 2010). “However, where the allegations
against the defendant fail to state a viable claim, an extension would be futile and should
not be granted.” Hahn v. Office & Pro, Emps. Int’l. Union, AFL-CIO, 107 F. Supp, 3d
379, 382 (S.D.N.Y. 2015). Here, because Plaintiffs’ claims against the United States are
barred on other grounds, the court does not grant an extension of time for service of
process. In the event Plaintiffs seek to file an Amended Complaint, the court will
reconsider their request.

B. Whether Plaintiffs’ Constitutional Claims (First and Second Causes of
Action) Should be Dismissed for Lack of Subject Matter Jurisdiction,

‘“{A] district court may properly dismiss a case for lack of subject matter
jurisdiction under Rule 12(b)(1) if it ‘lacks the statutory or constitutional power to

adjudicate it.’” Aurecchione v. Schoolman Transp. Sys., Inc., 426 F.3d 635, 638 (2d Cir.

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 5 of 8

2005) (quoting Makarova v. United States, 201 F.3d 110, 113 (2d Cir, 2000)). “In
resolving the question of jurisdiction, the district court can refer to evidence outside the
pleadings and the plaintiff asserting subject matter jurisdiction has the burden of proving
by a preponderance of the evidence that it exists.” Luckett v. Bure, 290 F.3d 493, 496-97
(2d Cir. 2002).

The United States contends that Plaintiffs’ constitutional tort claims pursuant to
the Fourth and Fifth Amendments of the United States Constitution must be dismissed for
lack of subject matter jurisdiction because sovereign immunity shields the federal
government and its agencies from such claims. “The United States, as sovereign, is
immune from suit unless it waives immunity and consents to be sued.” Cooke v. United
States, 918 F.3d 77, 81 (2d Cir. 2019) (citing United States v. Mitchell, 445 U.S. 535, 538
(1980)). The court must “strictly construe matters concerning the waiver of sovereign
immunity in favor of the government.” /d, at 80, As a result, a waiver of sovereign
immunity “cannot be implied but must be unequivocally expressed.” Mitchell, 445 U.S.
at 538 (quoting United States v. King, 395 U.S. 1, 4 (1969). It is well-established that
“the United States simply has not rendered itself liable .. . for constitutional tort claims.”
F.D.LC. v. Meyer, 510 U.S. 471, 478 (1994); Forjone v. Dep't of Motor Vehicles, 414 F.
Supp. 3d 292, 301 (N.D.N.Y. 2019) (holding that “the United States is immune from
constitutional tort claims against the United States, its agencies, or federal employees
sued in their official capacities”) (internal quotation marks and citation omitted).

Plaintiffs contend that sovereign immunity was waived by the United States when
it removed their case to federal court and cite Lapides v. Bd. of Regents of Univ. Sys. of
Georgia for this proposition. Lapides addressed a state’s waiver of its Eleventh
Amendment sovereign immunity through removal, See 535 U.S. 613 (2002). As the
Second Circuit has explained, “Eleventh Amendment immunity has a different purpose
and is far narrower than... general sovereign immunity” because it “relates to the
relationship between the states and the federal government.” Beaulieu v. Vermont, 807
F.3d 478, 485 (2d Cir. 2015). “[N]either logic nor precedent supports the proposition that

[the federal government] waives its general [] sovereign immunity by removing an action

5

 

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 6 of 8

from state court to federal court.” Jd. at 486; see also State of Minnesota v. United States,
305 U.S. 382, 388 (1939) (holding that “[{t]he fact that the removal was effected on
petition of the United States and the stipulation of its attorney in relation thereto are facts
without legal significance”); Matter of Application of the Cardo Law Firm, P.C. v. Dep't
of the Army, 2010 WL 1935868, at *2 n.f (N.D.N.Y. May 11, 2010) (holding that
“lajlthough the Government removed this action to federal court, the removal statute
does not waive the Government’s sovereign immunity”).

Because Plaintiffs have failed to establish a waiver of sovereign immunity, this
court lacks subject matter jurisdiction to hear their constitutional tort claims brought
against the United States. The United States’ motion to dismiss Plaintiffs’ First and
Second Causes of Action is therefore GRANTED.

C, Whether Plaintiffs’ State Law Tort Claims (Fourth through Ninth
Causes of Action) Should be Dismissed for Lack of Subject Matter
Jurisdiction.

The United States contends that Plaintiffs’ remaining state law tort claims should
be dismissed because Plaintiffs failed to exhaust their administrative remedies as required
by the Federal Tort Claims Act (the “FTCA”), 28 U.S.C. § 2675, The FTCA constitutes a
limited waiver of sovereign immunity and “allows for a tort suit against the United States
under specified circumstances.” Hamm v. United States, 483 F.3d 135, 137 (2d Cir.
2007), Under the FTCA, a claimant must “exhaust all administrative remedies before
filing a complaint in federal district court. This requirement is jurisdictional and cannot
be waived,” Celestine v. Mount Vernon Neighborhood Health Ctr., 403 F.3d 76, 82 (2d
Cir. 2005) (citing McNeil v. United States, 508 U.S. 106, 113 (1993)); see also Mitchell,
445 US. at 538 (holding that “the terms of [the federal government’s] consent to be sued
in any court define that court’s jurisdiction to entertain the suit’).

The FTCA provides in relevant part that:

[a]n action shall not be instituted upon a claim against the United States for
money damages for injury or loss of property or personal injury or death
caused by the negligent or wrongful act or omission of any employee of the
Government while acting within the scope of his office or employment,
unless the claimant shall have first presented the claim to the appropriate

6

 

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 7 of 8

Federal agency and his claim shall have been finally denied by the agency
in writing and sent by certified or registered mail.

28 U.S.C. § 2675(a) (emphasis supplied).

“(Tyhe regulations promulgated pursuant to section 2675 establish that a claim is
not deemed to have been ‘presented’ until ‘a Federal agency receives from a
claimant, .. .{a] written notification of the [] incident, accompanied by a claim for money
damages in a sum certain.” Donahue v. U.S. Transp. Sec. Admin., 457 F, Supp. 2d 137,
140 (E.D.N.Y, 2006) (quoting 28 C.F.R. § 14.2). “Because the FTCA operates as a
waiver of sovereign immunity, these procedural requirements are strictly construed.” Est.
of George v. Veteran’s Admin. Med. Ctr., 821 F. Supp. 2d 573, 578 (W.D.N.Y, 2011);
see also Keene Corp. v. United States, 700 F.2d 836, 841 (2d Cir, 1983) (finding that
“because the FTCA constitutes a waiver of sovereign immunity, the procedures set forth
in Section 2675 must be adhered to strictly”). “The burden is on the plaintiff to both
plead and prove compliance with the statutory requirements, In the absence of such
compliance, a district court has no subject matter jurisdiction over the plaintiffs claim.”
Inre Agent Orange Prod, Liab, Litig., 818 F.2d 210, 214 (2d Cir. 1987) (citations
omitted).

Plaintiffs admit that the Notice of Claim they submitted to the DEA did not
include a sum certain of damages. They further concede that they were notified of this
defect and did not cure it. They nonetheless argue that dismissing their claims for “failure
to comply with a punctilious requirement to fill in an allegedly necessary box in a
standardized form” would result in manifest injustice. (Doc. 18 at 9.) Although it may
produce a harsh result, “[t]he failure to include a sum certain precludes a finding of
administrative exhaustion.” Herbst v. U.S. Postal Serv., 953 F, Supp. 2d 463, 470
(E.D.N.Y, 2013); see also Yusuf v. Jones, 2020 WL 4369641, at *2 (E.D.N.Y. July 30,
2020) (holding that “although it may cause a harsh result, the law is that a plaintiff must
timely provide the agency with a specific sum claimed against the United States”).

Because “[a] claimant’s failure to satisfy the FTCA’s presentment requirement

precludes subsequent litigation of those claims[,]” the United States’ motion to dismiss

 
Case 1:20-cv-00837-CCR Document 20 Filed 05/10/21 Page 8 of 8

Plaintiffs’ common law tort claims against it as set forth in their Fourth through Ninth
Causes of Action is GRANTED. Donahue, 475 F. Supp. 2d at 141,

D, Leave to Amend.

Pursuant to Fed R. Civ, P, 15{a), courts “should freely give leave” to amend a
complaint “when justice so requires.” Fed. R Civ. P. 15(a). However, “[lJeave may be
denied ‘for good reason, including futility, bad faith, undue delay, or undue prejudice to
the opposing party.’” TechnoMarine SA v. Gifiports, Inc,, 758 F.3d 493, 505 (2d Cir.
2014) (quoting McCarthy v. Dun & Bradstreet Corp., 482 F.3d 184, 200 (2d Cir, 2007)).
Because at this juncture the court cannot find that any claims asserted by Plaintiffs
against the United States would be futile, and because there is no other ground on which
to deny leave to amend, Plaintiffs are hereby GRANTED leave to file an Amended
Complaint within twenty (20) days of the date of this Opinion and Order consistent with
the Federal Rules of Civil Procedure and this court’s Local Rules.

CONCLUSION

For the foregoing reasons, the court GRANTS the United States’ motion to
dismiss, (Doc. 12.) Plaintiffs are hereby GRANTED leave to file an Amended Complaint
within twenty (20) days of the date of this Opinion and Order consistent with the Federal
Rules of Civil Procedure and this court’s Local Rules.

SO ORDERED. ;
Dated this te. day of May, 2021.

Nematic =

Christina Reiss, District Judge
United States District Court

 

 

 
